Order entered February 13, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01143-CR
                                      No. 05-16-01153-CR
                                      No. 05-16-01154-CR
                                      No. 05-16-01155-CR
                                      No. 05-16-01156-CR

                         BRANDON KEITH SKILLMAN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 380th Judicial District Court
                                Collin County, Texas
Trial Court Cause Nos. 380-81221-2001, 380-80792-2002, 380-80793-2002, 380-80794-2002
                                  & 380-82037-2002

                                          ORDER
       Before the Court is appellant’s February 9, 2017 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before MARCH 13, 2017. If appellant’s brief is not filed by March 13, 2017, this appeal will be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8

(b)(2). See TEX. R. APP. P. 38.8(b)(2).

                                                     /s/   ADA BROWN
                                                           JUSTICE